Citation Nr: 0707780	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for degenerative changes 
of the lumbar spine with a history of lumbar strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 through April 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

The veteran's service connected back disability is manifested 
by forward flexion of 90 degrees, combined range of motion of 
155, pain on forward flexion, extension, and lateral flexion, 
and flare-ups following bending, descending staircases, and 
lifting.


CONCLUSION OF LAW

The criteria for a 20 percent rating for the veteran's 
service connected degenerative changes of the lumbar spine 
with a history of lumbar strain are met.  38 U.S.C.A. § 1155 
(West 2005); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, and 4.71a, 
Diagnostic Code 5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a rating in excess of 10 percent for 
his service connected back disability.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, a disability must be considered 
in the context of the whole recorded history.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. §§ 4.1, 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's claim for an increase was filed in December 
2003.  Thus, the current rating criteria govern in this 
matter.  Under 38 C.F.R. § 4.71a, spine disabilities are 
rated using the General Rating Formula for Diseases and 
Injuries of the Spine.  The veteran's degenerative arthritis 
of the spine is considered under Diagnostic Code (DC) 5242.  
A 10 percent rating requires forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  For an increase to 20 percent, the 
evidence must show forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Note 2 to DC 5242 states that combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion and left and right 
rotation.

The veteran's current condition is well documented in the 
January 2004 VA examination report.  The examiner reported on 
the veteran's normal gait and normal lumbar lordosis.  The 
veteran at that time had tenderness on palpation of the right 
lumbar spine.  His range of motion was measured as follows:  
forward flexion of 90 degrees out of 90 with pain starting at 
90; extension of 20 degrees out of 30 degrees with pain in 
the lumbar area; lateral flexion limited to 20 out of 30 
degrees with pain more on the right side than left; and 
rotation of 25 degrees out of 30 without pain.  According to 
this report, the veteran's combined range of motion is 155.  
See 38 C.F.R. § 4.71a, DC 5242, Note 2, above. The 
lumbosacral spine x-ray taken at that time showed mild 
degenerative endplate changes, and the flexion and extension 
views showed no evidence of instability, but did show limited 
range of motion.  The examiner diagnosed mild degenerative 
arthritis of the lumbosacral spine.  

The veteran's forward flexion of 90 out of 90 does not meet 
the criteria for a 10 percent rating; however, his combined 
range of motion of 155 entitles him to the 10 percent rating 
that he currently receives.  Neither warrant a 20 percent 
rating under DC 5242, because his forward flexion is not 
between 30 and 60 degrees, and his combined range of motion 
is greater than 120 degrees.  As such, under a plain reading 
of the rating criteria, the veteran is entitled to a 10 
percent rating, and no more.  Nonetheless, in evaluating the 
veteran's claim, the Board must also consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain. 38 C.F.R. § 
4.40. A part that becomes painful on use must be regarded as 
seriously disabled.  Id.  As regards the joints, factors to 
be evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement. 
38 C.F.R. § 4.45(f).  The January 2004 VA examination report 
clearly demonstrates the veteran's pain on movement in all 
measurements, except rotation.  The veteran also reported at 
his September 2005 hearing that he has constant pain in his 
back and legs, is required to be careful lifting at work, and 
has occasional flare-ups with tightening muscles.  The 
January 2004 examination report is consistent with the 
veteran's testimony, as he reported to the examiner 
occasional severe flare-ups, difficulty bending and picking 
up things, and difficulty descending staircases.  While the 
veteran's measured range of motion warrants a 10 percent 
rating, his constant and demonstrated pain and its effect on 
his day to day life, warrants an increase under 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As such, he is entitled to a 20 percent evaluation for his 
service-connected back disability.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to an increased 
rating for his lumbar spine disability.  Sufficient evidence 
is available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in December 2003 informing him 
of the evidence necessary to establish an increased rating.  
The veteran was notified of what was necessary to establish 
his claim, what evidence he was expected to provide, and what 
VA would obtain on his behalf.  The December 2005 letter also 
asked the veteran to provide VA with any pertinent evidence 
he may have regarding his claims.  Thus, these letters 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2006).  
While the veteran was not informed of the type of evidence 
necessary to establish an effective date or a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), these issues are moot considering the 
disposition of this issue on the merits.  The RO will address 
the effective date of this decision when it effectuates this 
grant.  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran's January 2004 VA examination report and September 
2005 hearing transcript are of record.  The veteran has not 
notified VA of any additional available relevant records with 
regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

The veteran is entitled to a 20 percent rating, and no more, 
for his service connected degenerative changes of the lumbar 
spine with a history of lumbar strain.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


